DETAILED ACTION
The following Office Action is in response to the Response to Restriction filed on October 19, 2020.  Claims 1-23 are currently pending, wherein of the pending claims, claims 12-23 are withdrawn from further examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Species A in the reply filed on October 19, 2020 is acknowledged.
Claims 12-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 19, 2020.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pacheco et al. (US 2015/0090057, hereinafter Pacheco).
Concerning claim 1, the Pacheco et al. prior art reference teaches a surgical instrument holder (Figures 1-6), comprising: a carriage configured for movable engagement to a surgical robotic arm (Figure 3B; 320); and a drive coupler (Figure 6A; 600) including: an outer member extending from the carriage (Figure  6A; 602), the outer member defining a lateral slot therein configured for lateral receipt of a surgical instrument (Figure 6A; 611); a first gear (Figure 6A; 610) defining a lateral slot (Figure 6A; 609) therein and being rotatable within the outer member to a first position, in which the lateral slot of the first gear is in alignment with the lateral slot of the outer member such that a surgical instrument is receivable within the device coupler through the lateral lots of the outer member and the first gear (Figure 6A; 609, 611); and a second gear operably coupled with the first gear and configured to be drivingly rotated by an instrument drive unit to effect rotation of the first gear relative to the outer member (Figure 6A; 620).
Concerning claim 4, the Pacheco reference teaches the surgical instrument holder according to claim 1, wherein the first gear is annular (Figure 6A; 610) and has a plurality of teeth extending from a periphery thereof (Figure 6A; 612).
Concerning claim 11, the Pacheco reference teaches the surgical instrument holder according to claim 1, wherein the carriage defines a longitudinal track configured for slidable receipt of an instrument drive unit (Figure 3B; slot defined by 312).
Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilson (US 2008/0134841).
Concerning claim 1, the Wilson prior art reference teaches a holder, capable of holding a surgical instrument (Figure 1; 21), comprising: a carriage configured for movable engagement to a surgical robotic arm (Figure 1; 37, handle is capable of being gripped by a surgical robot); and a drive coupler (Figure 5) including: an outer member extending from the carriage (Figure 5; 75), the outer member defining a lateral slot therein configured for lateral receipt of a surgical instrument (Figure 7; 75); a first gear defining a lateral slot therein and being rotatable within the outer member to a first position (Figure 5; 73), in which the lateral slot of the first gear is in alignment with the lateral slot of the outer member such that a surgical instrument is receivable within the device coupler through the lateral slots of the outer member and the first gear (Figure 7; 73); and a second gear operably coupled with the first gear and configured to be drivingly rotated by an instrument drive unit to effect rotation of the first gear relative to the outer member (Figure 5; 109).
Concerning claim 2, the Wilson reference teaches the surgical instrument holder according to claim 1, wherein the drive coupler further includes a pair of gears spaced from one another and in meshing engagement with the first and second gears to transfer rotational motion from the second gear to the first gear (Figure 7; 111, 113).
Concerning claim 3, the Wilson reference teaches the surgical instrument holder according to claim 2, wherein the lateral slot of the first gear has a first width, and wherein the 
Concerning claim 4, the Wilson reference teaches the surgical instrument holder according to claim 1, wherein the first gear is annular (Figure 5; 73) and has a plurality of teeth extending from a periphery thereof.
Concerning claim 5, the Wilson reference teaches the surgical instrument holder according to claim 1, wherein the drive coupler further includes an inner member rotatably disposed within the outer member (Figure 5; 123, shoulder may be interpreted as being a separate element from gear 73), the inner member having the first gear non-rotatably disposed therein (shoulder extends from both sides of gear, therein having the gear non-rotatably disposed therein).
Concerning claim 6, the Wilson reference teaches the surgical instrument holder according to claim 5, wherein the inner member defines a counter bore therein configured for receipt of a surgical instrument therein (Figure 5; hexagonal bore of 123), the counterbore being in communication with the lateral slot of the first gear (Figure 5; slot of 73 in communication with hexagonal bore).
Concerning claim 7, the Wilson reference teaches the surgical instrument holder according to claim 6, wherein the counterbore includes: a first cavity configured for non-rotatable receipt of a housing of a surgical instrument (Figure 5; hexagonal bore of 123) and a second cavity in communication with the first cavity and configured for receipt of a shaft of the surgical instrument (Figure 5; lateral slot leading into hexagonal cavity may be interpreted as the second cavity).
Concerning claim 8, the Wilson reference teaches the surgical instrument holder according to claim 5, wherein the inner member further includes: an upper plate supported on an both sides of 123 relative to gear 73).
Concerning claim 9, the Wilson reference teaches the surgical instrument holder according to claim 8, further comprising bearings disposed between the upper plate and the upper surface of the outer member (Figure 5; surface 125 may be interpreted as a bearing given it bears friction between inner member and outer member as the members rotate relative to one another) and the lower plate of the inner member and the lower surface of the outer member (Figure 6; inner surface of 141 may be interpreted as a bearing given it bears friction between the inner member and outer member as the members rotate relative to one another).
Concerning claim 10, the Wilson reference teaches the surgical instrument holder according to claim 1, wherein the first gear has a passageway extending therethrough in communication with the lateral slot of the first gear (Figure 5; hexagonal bore of 123), the passageway configured for receipt of a surgical instrument therein.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Grover et al. reference (US 20170049519) teaches a holder and drive unit for a surgical instrument; The Pacheco et al. reference (US 2015/0073339) teaches another holder and drive unit for a surgical instrument involving a series of gears; The Wilson Jr. reference (US 5460062) teaches a similar gear train structure as that of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN TRUYEN TON whose telephone number is (571)270-5122.  The examiner can normally be reached on Monday - Friday; EST 10:00 AM - 6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTIN T TON/Examiner, Art Unit 3771                                                                                                                                                                                                        2/13/2021